Citation Nr: 1529525	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a breathing condition with chronic cough, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tiffany Bodger, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In March 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The Board denied the claims in a June 2014 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by an April 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a breathing and skin condition, which he attributes to herbicide exposure in service.  To date, the Veteran has not been afforded a VA examination addressing the etiology of these conditions.  The medical evidence establishes that the Veteran has current breathing problems, a chronic cough, and a skin condition.  The Veteran served in Vietnam; thus in-service exposure to herbicides is conceded.  The record also contains lay statements from the Veteran indicating that he has had a chronic cough and ongoing skin problems since service.  Therefore, as noted in the Joint Motion for Remand, an examination and opinion is required to determine whether the Veteran's breathing and skin conditions are related to his in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination.  The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current breathing and skin conditions are etiologically related to the Veteran's active military service, to include any in-service herbicide exposure.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




